            Case 4:20-cv-00803-JM Document 15 Filed 10/08/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

RILEY QUINTON                                                                     PLAINTIFF
ADC #156458

V.                                 No. 4:20CV00803-JM-JTR

DONALD J. TRUMP,
United States President, et al.                                                  DEFENDANTS



                                              ORDER

       The Court has reviewed the Recommendation submitted by United States Magistrate Judge

J. Thomas Ray. No objections have been filed. After careful review, the Recommendation is

approved and adopted in its entirety as this Court’s findings in all respects.

       IT IS THEREFORE ORDERED that:

       1.      The Complaint, Amended Complaint, and Second Amended Complaint are

DISMISSED WITHOUT PREJUDICE for failing to state a claim upon which relief may be

granted.

       2.      Dismissal is a “STRIKE,” pursuant to 28 U.S.C. § 1915(g).

       3.      It is CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from this Order and accompanying Judgment would not be taken in good faith.

       Dated this 8th day of October, 2020.



                                                      ____________________________________
                                                        UNITED STATES DISTRICT JUDGE
